Mr. Pinckney of Counsel for Edward Fenwicke Esquire having observed to the Court that in Pursuance of the Decree of this Court the Master had exposed the Lands and Buildings mentioned in the Pleadings in this Case for Sale at public Outcry, And the  [page torn] Sale (by William Gibbes his Agent for that Purpose) had bid for the same [page torn] Lands and Buildings were knocked off to him, as the highest Bidder: and [page torn] Mr. Fenwicke intended to lay out a large Sum of Mony on Improvements [page torn]s; he was unwilling to advance the Purchase Mony for the same unless [page torn] [Bu]rrows Esquire Master of the said Court would agree to Leave out of the Inden [page torn] rgain and Sale which the said Master had tendered to Mr. Fenwicke or this [page torn] the following Words after the Habendum in the said Deed (Vizt) “Unless the said [page torn] Fuller and Rebecca Lloyd and all others that are, or shall be concerned, do within [page torn] [mont]hs after he or they shall arrive at the Age of Twenty One Years, shew to the said Court [page torn] nd sufficient Cause why the said Nathaniel Fuller, and Rebecca Lloyd and all others [concerned should not be adjudged and foreclosed of all Equity Right and Title of Equity and [Redemption of in or to the Premisses herein before particularly mentioned.” Which Words if suffered to remain, Mr. Fenwicke was advised might hereafter possibly affect his Title and Possession to the Lands and Premisses in Question. But that-nevertheless the said Master had refused so to do. And having further observed that Mr. Gibbes as Agent to Mr. Fenwicke had been served with a Rule of this Court, to shew Cause this Day why the said Sale was not com-pleated, he did then as Counsel on their Behalf offer the above Reasons by Way of Excuse for not paying the said Purchase Mony and otherwise com-pleating the said Sale, and prayed the Opinion of the Court touching the Premisses. Whereupon after hearing Counsel on both Sides and Consideration had of the Motion, It is Ordered that in as much as the said Edward Fenwicke did fairly and openly by his Agent aforesaid bid for, and had knocked off to him the said Lands and Premisses according to the Custom of such public Sales That he the said Edward Fenwicke do with all convenient Speed accept the said Title from the said Master and settle or pay the purchase Mony thereof with him according to the Direction Intent and Meaning of the Decree made and passed in this Cause; it being the Opinion of this Court that although by the Decree as it now stands the Infants therein mentioned have Six Months allowed them after they come of Age to Shew Cause and so forth, yet they cannot redeem the Premisses but only shew any Err[or] in the Decree.
John Troup Register [in Chancery]